Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on May 26, 2022.
3.	Claims 1, 3-7, 9-11, 13, 19 and 21 have been amended. New claims 22-23 are presented for examination. Claims 8, 12 and 20 have been canceled.
4.	Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III, IV and V, there being no allowable generic or linking claim. 
Response to Arguments
5.	Applicant's arguments filed May 26, 2022 have been fully considered but they are deemed moot in view of a necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 2, 5-7, 13, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over GOONETILLEKE et al.(US 2010/0229422 A1; cited in IDS)(hereinafter Goonetilleke) in view of Zhilong (Machine translation of CN 204635264 U)(hereinafter Zhilong) in further view of Rafii et al. (US 2017/0272728 A1)(hereinafter Rafii).
	Regarding claim 1,  Goonetilleke discloses an adjustable inclined foot scanner [See at least Fig. 2 and par. 0107 regarding In the scanning method, the apparatus is placed on a scanner bed.  The subject stands on the apparatus in the predetermined position and their foot is scanned] comprising:
 	a frame having a connected platform[See Figs. 2-3 and par. 0087 regarding  Plate 10 is supported over plate 12 by four cylindrical columns 11 as shown in FIG. 2 and FIG. 3.]; 
a positionally adjustable rear foot support connected to the frame and movable with respect to the platform in a first plane about a vertical axis [See Figs. 2-3 and par. 0087 regarding  the heel height can be varied by changing the height of either the rear platform 3 or the front platform 6. The rear platform is mounted on to plate 10 using two mounting screws 5.] and a horizontal axis[See par. 0080 regarding It would also be possible to design the apparatus so that either the front or back platform (or both) may be moved horizontally backwards and forwards in order to vary the horizontal distance between the two, e.g. to accommodate different foot lengths];  and
a heel support pivotally mounted on the rear foot support along a pivotal axis perpendicular to the first plane[See Fig. 4 and par. 0084 regarding The top portion of the rear platform has a heel seat block 16.  Four semi cylindrical blocks 18 and the shaft 17 comprise a hinge, to perform the tilting operation and, to locate the heel seat block 16 on to the rear foot base bottom block 19.  The two screws 13 & 14 may be adjusted to adjust the angle of inclination of the platform 3 (more precisely the angle of the upper heel block 16)...(Thus, the heel seat block 16 can pivot on the rear platform 3 about the shaft 17)].
Goonetilleke do not explicitly disclose a front foot scanning assembly having at least one front foot camera direct to a front portion of the platform, an underfoot scanning assembly having at least one underfoot camera directed to an underside portion of the platform, and a rear foot scanning assembly having at least one rear foot camera directed to a rear portion of the platform.  
However, Zhilong teaches a front foot scanning assembly having at least one front foot camera direct to a front portion of the platform [See at least Figs. 1-3 and par. 0034-0035, 0040, 0046 regarding the foot scanning device includes a first instep scanning device 31 and/or a sole scanning device 33, the first instep scanning device 31 is located above the load-bearing light-transmitting plate 11, and the sole scanning device 33 is located below the load-bearing light-transmitting plate 11. . During the scanning process, the scanner only needs to place his feet on the loadbearing light-transmitting plate 11. Under the action of the rotating fixing device 2, the foot scanning device will automatically rotate around the load-bearing light-transmitting plate 11, and at the same time the foot scanning device passes through the first instep scanning device 31…(Thus the scanning device 31 captures the entirety of the foot as it rotates about the transmitting plate 11)] , an underfoot scanning assembly having at least one underfoot camera directed to an underside portion of the platform [See at least Figs. 1-3 and par. 0034-0036, 0040, 0046 regarding The sole scanning device 33 includes more than one sole camera 331, that is, two sole cameras 331 can be selected for use, and a sole laser light source 332 is also provided on the sole scanning device 33, the lens of the sole camera 331 and The light emitted by the sole laser light source 332 is aimed at the sole of the foot placed on the load-bearing light-transmitting plate 11. Scan, that is, scan the surface of the foot and the sole of the foot at the same time. 325 The foot scanning device may also use one of the first instep scanning device 31, the second instep scanning device 32, and the sole scanning device 33, and the scanning device is arranged on the load-bearing light transmitting plate 11 Above the upper part, first scan the foot surface, and then set the scanning device under the load-bearing light-transmitting plate 11, and then scan the foot bottom. The second instep scanning device 32 and the sole scanning device 33 perform multi-angle scanning on the instep and sole of the foot, so that the accuracy of the scanned foot shape is higher, the scanner will not feel uncomfortable when scanning, and the scanning is convenient and safe…(Thus the scanning device 33 scan the foot from below the transmitting plate 11)], and a rear foot scanning assembly having at least one rear foot camera directed to a rear portion of the platform [See at least Figs. 1-3 and par. 0037-0040, 0046 regarding the foot scanning device further includes a second instep scanning device 32. The second instep scanning device 32 is located above the load-bearing light-transmitting plate 11 and in the same vertical plane. The foot scanning device may also use one of the first instep scanning device 31, the second instep scanning device 32, and the sole scanning device 33, and the scanning device is arranged on the load-bearing light transmitting plate 11 Above the upper part, first scan the foot surface, and then set the scanning device under the load-bearing light-transmitting plate 11, and then scan the foot bottom. , The second instep scanning device 32 and the sole scanning device 33 perform multi-angle scanning on the instep and sole of the foot, so that the accuracy of the scanned foot shape is higher, the scanner will not feel uncomfortable when scanning, and the scanning is convenient and safe…(thus, the scanning device 32 scans the entirety of the top surface of the foot as it rotates about the transmitting plate 11)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goonetilleke with Zhilong teachings by including “a front foot scanning assembly having at least one front foot camera direct to a front portion of the platform, an underfoot scanning assembly having at least one underfoot camera directed to an underside portion of the platform, and a rear foot scanning assembly having at least one rear foot camera directed to a rear portion of the platform” because this combination has the benefit of scanning more precisely the entire surface area of the foot.
Goonetilleke and Zhilong do not explicitly disclose wherein the front foot scanning assembly, the underfoot scanning assembly, and the rear foot scanning assembly cooperatively form a three-dimensional camera scanning system that synchronously captures scan data.
However, Rafii, from the same field of endeavor, teaches  wherein the front foot scanning assembly, the underfoot scanning assembly, and the rear foot scanning assembly cooperatively form a three-dimensional camera scanning system that synchronously captures scan data[See Rafii: Figs. 2B-2C, par. 0083-0087, 0091 regarding As shown in FIGS. 2B and 2C, multiple depth (or depth and color) cameras 210 are placed inside the housing 202 (e.g., mounted to the base 202b, top 202t, and sidewalls 202s) to provide camera views from top, back and under the foot platform. In some embodiments, the cameras 210 do not have moving parts. The number of cameras 210 depends on the field of view of the cameras used. One design factor in the placement of the cameras is to ensure that the each part of the foot (or feet) is visible by at least one camera (in other words, ensuring sufficient “coverage” of the object), as discussed in more detail below. The cameras 210 may be configured to communicate with a central processing unit 220 of the scanning system, for example, through wired or wireless communications channels such as universal serial bus (USB) or Bluetooth®. Overlap in the fields of view of adjacent cameras 210 can also be helpful for building the 3D model. For example, assuming n cameras capture a scene at substantially the same time, and assuming a normal distribution of the depth error measurement by each camera, the standard deviation (thus the depth error) of the aggregated measurement is reduced by SQRT(n), which is significant for building 3D models of objects…(thus, cameras 210 are synchronize to capture scan data of the different parts of the foot to form a three-dimensional camera scanning system)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goonetilleke and Zhilong with Rafii teachings by including “wherein the front foot scanning assembly, the underfoot scanning assembly, and the rear foot scanning assembly cooperatively form a three-dimensional camera scanning system that synchronously captures scan data” because this combination has the benefit of providing a plurality of cameras to ensure sufficient coverage of the foot to be scanned[See Raffii: par. 0084].
Rafii also teaches a front foot scanning assembly having at least one front foot camera direct to a front portion of the platform, an underfoot scanning assembly having at least one underfoot camera directed to an underside portion of the platform, and a rear foot scanning assembly having at least one rear foot camera directed to a rear portion of the platform[See Rafii: Figs. 2B-2C, par. 0083-0087 regarding As shown in FIGS. 2B and 2C, multiple depth (or depth and color) cameras 210 are placed inside the housing 202 (e.g., mounted to the base 202b, top 202t, and sidewalls 202s) to provide camera views from top, back and under the foot platform. In some embodiments, the cameras 210 do not have moving parts. The number of cameras 210 depends on the field of view of the cameras used. One design factor in the placement of the cameras is to ensure that the each part of the foot (or feet) is visible by at least one camera (in other words, ensuring sufficient “coverage” of the object), as discussed in more detail below. The cameras 210 may be configured to communicate with a central processing unit 220 of the scanning system, for example, through wired or wireless communications channels such as universal serial bus (USB) or Bluetooth®.(Thus, the cameras 210 provide a front foot scanning assembly to include a camera directed to a front portion of the foot as shown in Figs. 2B-2C, an under foot scanning assembly to include a camera  directed to an underside portion of the foot and a rear foot scanning assembly to include a camera directed to a back or rear portion of the foot)].
Regarding claim 19,  Goonetilleke discloses an adjustable inclined foot scanner scanner [See at least Fig. 2 and par. 0107 regarding In the scanning method, the apparatus is placed on a scanner bed.  The subject stands on the apparatus in the predetermined position and their foot is scanned] comprising: 
a frame having a raised platform [See Figs. 2-3 and par. 0087 regarding  Plate 10 is supported over plate 12 by four cylindrical columns 11 as shown in FIG. 2 and FIG. 3.]; 
a height adjustable rear foot support with a pivotal heel support connected to the rear foot support [See Fig. 4 and par. 0084 regarding rear platform 3 can vary in height due to mounting screws 5 and heel seat block 16, which is disposed on the top portion of rear platform 3, can pivot on rear platform 3 about shaft 17], wherein the height adjustable rear foot support is offset from the raised platform [See Figs. 2-3 regarding rear platform 3 is raised up above plate 10 as shown in the Figures 2 and 3]; and one or more paths for the horizontal and vertical translation of the rear foot support in relation to the raised platform [See Figs. 2,3 and par. 0080 and 0087 regarding the apparatus can be designed to allow the back platform to be move horizontally and rear platform 3 can be vertically translated using mounting screws 5].
Goonetilleke does not explicitly disclose two or more camera devices capable of utilizing a method incorporating an algorithm for initializing a three-dimensional scan and data capture, wherein the algorithm is capable of arranging the captured data in a manner specific to the method such that the three-dimensional scan covers a majority of the foot including the arch.
However, Zhilong teaches two or more camera devices capable of utilizing a method incorporating an algorithm for initializing a three-dimensional scan and data capture [See at least Figs. 1-3 and par. 0021, 0030-0038 regarding first instep scanning device 31 includes more than one first instep camera 311, that is, two first instep cameras 311 can be selected, and a first instep laser light source is also provided on the first instep scanning device 31 312. The sole scanning device 33 includes more than one sole camera 331, that is, two sole cameras 331 can be selected for use, and a sole laser light source 332 is also provided on the sole scanning device 33, the lens of the sole camera 331. The second instep scanning device 32 includes more than one second instep camera 321, that is, two second instep cameras 321 can be selected, and a second instep laser light source is also provided on the second instep scanning device 32 322.(Cameras 311, 321 and 331 are configured to scan and produce a 3D image of the foot.)], wherein the algorithm is capable of arranging the captured data in a manner specific to the method such that the three-dimensional scan covers a majority of the foot including the arch[See at least Figs. 1-3 and par. 0025-0033 regarding cameras 311 and 321 rotate above the foot while camera 331 rotates below the foot about fixed track structure 21, all three cameras capture the entirety of the surface area of the foot].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goonetilleke with Zhilong teachings by including “two or more camera devices capable of utilizing a method incorporating an algorithm for initializing a three-dimensional scan and data capture, wherein the algorithm is capable of arranging the captured data in a manner specific to the method such that the three-dimensional scan covers a majority of the foot including the arch” because this combination has the benefit of scanning more precisely the entire surface area of the foot.
Goonetilleke and Zhilong do not explicitly disclose one or more camera sub-assemblies connected to the rear foot support, wherein the one or more sub-assemblies each include at least one camera.
However, providing one or more cameras to the rear foot support in a foot imaging device was well known in the art at the time of the invention was filed as evident from the teaching of Rafii[See Figs. 2B-9 and par. 0084 regarding multiple depth (or depth and color) cameras 210 are placed inside the housing 202 (e.g., mounted to the base 202b, top 202t, and sidewalls 202s) to provide camera views from top, back and under the foot platform. The number of cameras 210 depends on the field of view of the cameras used.  One design factor in the placement of the cameras is to ensure that the each part of the foot (or feet) is visible by at least one camera (in other words, ensuring sufficient "coverage" of the object), as discussed in more detail below. Thus, the 3D foot scanner can have one or more camera assemblies comprising at least one camera each connected to the rear foot support of the scanning system as shown in Figs. 2B and 2C].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goonetilleke and Zhilong with Rafii teachings by including “one or more camera sub-assemblies connected to the rear foot support, wherein the one or more sub-assemblies each include at least one camera” because this combination has the benefit of providing a plurality of cameras to ensure sufficient coverage of the foot to be scanned[See Rafii: par. 0084].
Further, Rafii teaches wherein the two or more camera devices and the one or more camera sub-assemblies perform a synchronous three-dimensional scan and data capture[See Rafii: Figs. 2B-2C, par. 0083-0087, 0091 regarding As shown in FIGS. 2B and 2C, multiple depth (or depth and color) cameras 210 are placed inside the housing 202 (e.g., mounted to the base 202b, top 202t, and sidewalls 202s) to provide camera views from top, back and under the foot platform. In some embodiments, the cameras 210 do not have moving parts. The number of cameras 210 depends on the field of view of the cameras used. One design factor in the placement of the cameras is to ensure that the each part of the foot (or feet) is visible by at least one camera (in other words, ensuring sufficient “coverage” of the object), as discussed in more detail below. The cameras 210 may be configured to communicate with a central processing unit 220 of the scanning system, for example, through wired or wireless communications channels such as universal serial bus (USB) or Bluetooth®. Overlap in the fields of view of adjacent cameras 210 can also be helpful for building the 3D model. For example, assuming n cameras capture a scene at substantially the same time, and assuming a normal distribution of the depth error measurement by each camera, the standard deviation (thus the depth error) of the aggregated measurement is reduced by SQRT(n), which is significant for building 3D models of objects…(thus, cameras 210 are synchronize to capture scan data of the different parts of the foot to form a three-dimensional camera scanning system)].
Regarding claim 21, Goonetilleke discloses an adjustable inclined foot scanner [See Goonetilleke: at least Fig. 2 and par. 0107 regarding In the scanning method, the apparatus is placed on a scanner bed.  The subject stands on the apparatus in the predetermined position and their foot is scanned] comprising:
a frame having a connected platform[See Goonetilleke: Figs. 2-3 and par. 0087 regarding  Plate 10 is supported over plate 12 by four cylindrical columns 11 as shown in FIG. 2 and FIG. 3.]; 
a positionally adjustable rear foot support connected to the frame and movable with respect to the platform in a first plane about a vertical axis [See Goonetilleke: Figs. 2-3 and par. 0087 regarding  the heel height can be varied by changing the height of either the rear platform 3 or the front platform 6. The rear platform is mounted on to plate 10 using two mounting screws 5.] and a horizontal axis [See par. 0080 regarding It would also be possible to design the apparatus so that either the front or back platform (or both) may be moved horizontally backwards and forwards in order to vary the horizontal distance between the two, e.g. to accommodate different foot lengths]; and
a heel support pivotally mounted on the rear foot support along a pivotal axis perpendicular to the first plane [See Goonetilleke: Fig. 4 and par. 0084 regarding The top portion of the rear platform has a heel seat block 16.  Four semi cylindrical blocks 18 and the shaft 17 comprise a hinge, to perform the tilting operation and, to locate the heel seat block 16 on to the rear foot base bottom block 19.  The two screws 13 & 14 may be adjusted to adjust the angle of inclination of the platform 3 (more precisely the angle of the upper heel block 16)...(Thus, the heel seat block 16 can pivot on the rear platform 3 about the shaft 17)].
Goonetilleke do not explicitly disclose a three-dimensional camera scanning system for scanning at least a portion of the foot, the scanning system including a front foot scanning assembly, an underfoot scanning assembly for covering at least an arch portion of the foot, and a rear foot scanning assembly.   
However, Zhilong teaches a three-dimensional camera scanning system for scanning at least a portion of the foot[See Zhilong: at least Figs. 1-3 and par. 0034-0038 regarding first instep scanning device 31 includes more than one first instep camera 311, that is, two first instep cameras 311 can be selected, and a first instep laser light source is also provided on the first instep scanning device 31 312. The sole scanning device 33 includes more than one sole camera 331, that is, two sole cameras 331 can be selected for use, and a sole laser light source 332 is also provided on the sole scanning device 33, the lens of the sole camera 331. The second instep scanning device 32 includes more than one second instep camera 321, that is, two second instep cameras 321 can be selected, and a second instep laser light source is also provided on the second instep scanning device 32 322.(Cameras 311, 321 and 331 capture a three dimensional image of the foot or at least a portion of the foot.)], the scanning system including a front foot scanning assembly[See Zhilong: at least Figs. 1-3 and par. 0034-0035, 0040, 0046 regarding the foot scanning device includes a first instep scanning device 31 and/or a sole scanning device 33, the first instep scanning device 31 is located above the load-bearing light-transmitting plate 11, and the sole scanning device 33 is located below the load-bearing light-transmitting plate 11. . During the scanning process, the scanner only needs to place his feet on the loadbearing light-transmitting plate 11. Under the action of the rotating fixing device 2, the foot scanning device will automatically rotate around the load-bearing light-transmitting plate 11, and at the same time the foot scanning device passes through the first instep scanning device 31…(Thus the scanning device 31 captures the entirety of the foot as it rotates about the transmitting plate 11)], an underfoot scanning assembly for covering at least an arch portion of the foot[See Zhilong: at least Figs. 1-3 and par. 0034-0036, 0040, 0046 regarding The sole scanning device 33 includes more than one sole camera 331, that is, two sole cameras 331 can be selected for use, and a sole laser light source 332 is also provided on the sole scanning device 33, the lens of the sole camera 331 and The light emitted by the sole laser light source 332 is aimed at the sole of the foot placed on the load-bearing light-transmitting plate 11. Scan, that is, scan the surface of the foot and the sole of the foot at the same time. 325 The foot scanning device may also use one of the first instep scanning device 31, the second instep scanning device 32, and the sole scanning device 33, and the scanning device is arranged on the load-bearing light transmitting plate 11 Above the upper part, first scan the foot surface, and then set the scanning device under the load-bearing light-transmitting plate 11, and then scan the foot bottom. The second instep scanning device 32 and the sole scanning device 33 perform multi-angle scanning on the instep and sole of the foot, so that the accuracy of the scanned foot shape is higher, the scanner will not feel uncomfortable when scanning, and the scanning is convenient and safe…(Thus the scanning device 33 scan the foot from below the transmitting plate 11)], and a rear foot scanning assembly[See Zhilong: at least Figs. 1-3 and par. 0037-0040, 0046 regarding the foot scanning device further includes a second instep scanning device 32. The second instep scanning device 32 is located above the load-bearing light-transmitting plate 11 and in the same vertical plane. The foot scanning device may also use one of the first instep scanning device 31, the second instep scanning device 32, and the sole scanning device 33, and the scanning device is arranged on the load-bearing light transmitting plate 11 Above the upper part, first scan the foot surface, and then set the scanning device under the load-bearing light-transmitting plate 11, and then scan the foot bottom. , The second instep scanning device 32 and the sole scanning device 33 perform multi-angle scanning on the instep and sole of the foot, so that the accuracy of the scanned foot shape is higher, the scanner will not feel uncomfortable when scanning, and the scanning is convenient and safe…(thus, the scanning device 32 scans the entirety of the top surface of the foot as it rotates about the transmitting plate 11)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goonetilleke with Zhilong teachings by including “a three-dimensional camera scanning system for scanning at least a portion of the foot, the scanning system including a front foot scanning assembly, an underfoot scanning assembly for covering at least an arch portion of the foot, and a rear foot scanning assembly” because this combination has the benefit of scanning more precisely the entire surface area of the foot.
Goonetilleke and Zhilong do not explicitly disclose a three-dimensional camera scanning system for synchronously scanning at least a portion of the foot, the scanning system including a front foot scanning assembly, an underfoot scanning assembly for covering at least an arch portion of the foot, and a rear foot scanning assembly.
However, Rafii, from the same field of endeavor, teaches  a three-dimensional camera scanning system for synchronously scanning at least a portion of the foot, the scanning system including a front foot scanning assembly, an underfoot scanning assembly for covering at least an arch portion of the foot, and a rear foot scanning assembly [See Rafii: Figs. 2B-2C, par. 0083-0087, 0091 regarding As shown in FIGS. 2B and 2C, multiple depth (or depth and color) cameras 210 are placed inside the housing 202 (e.g., mounted to the base 202b, top 202t, and sidewalls 202s) to provide camera views from top, back and under the foot platform. In some embodiments, the cameras 210 do not have moving parts. The number of cameras 210 depends on the field of view of the cameras used. One design factor in the placement of the cameras is to ensure that the each part of the foot (or feet) is visible by at least one camera (in other words, ensuring sufficient “coverage” of the object), as discussed in more detail below. The cameras 210 may be configured to communicate with a central processing unit 220 of the scanning system, for example, through wired or wireless communications channels such as universal serial bus (USB) or Bluetooth®. Overlap in the fields of view of adjacent cameras 210 can also be helpful for building the 3D model. For example, assuming n cameras capture a scene at substantially the same time, and assuming a normal distribution of the depth error measurement by each camera, the standard deviation (thus the depth error) of the aggregated measurement is reduced by SQRT(n), which is significant for building 3D models of objects…(Accordingly, cameras 210 are synchronize to capture scan data of the different parts of the foot to form a three-dimensional camera scanning system. Further, the cameras 210 provide a front foot scanning assembly to include a camera directed to a front portion of the foot as shown in Figs. 2B-2C, an under foot scanning assembly to include a camera  directed to an underside portion of the foot and a rear foot scanning assembly to include a camera directed to a back or rear portion of the foot)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goonetilleke and Zhilong with Rafii teachings by including “wherein the front foot scanning assembly, the underfoot scanning assembly, and the rear foot scanning assembly cooperatively form a three-dimensional camera scanning system that synchronously captures scan data” because this combination has the benefit of providing a plurality of cameras to ensure sufficient coverage of the foot to be scanned[See Rafii: par. 0084].
Further on, Rafii teaches or suggests wherein the front foot scanninq assembly includes about eiqht cameras; wherein the underfoot scanninq assembly includes about five cameras; and wherein the rear foot scanninq assembly includes about three cameras[See Rafii: Figs. 2B-2C, par. 0083-0087, 0096-0097 regarding As shown in FIGS. 2B and 2C, multiple depth (or depth and color) cameras 210 are placed inside the housing 202 (e.g., mounted to the base 202b, top 202t, and sidewalls 202s) to provide camera views from top, back and under the foot platform. In some embodiments, the cameras 210 do not have moving parts. The number of cameras 210 depends on the field of view of the cameras used. One design factor in the placement of the cameras is to ensure that the each part of the foot (or feet) is visible by at least one camera (in other words, ensuring sufficient “coverage” of the object), as discussed in more detail below. The cameras 210 may be configured to communicate with a central processing unit 220 of the scanning system, for example, through wired or wireless communications channels such as universal serial bus (USB) or Bluetooth®. Overlap in the fields of view of adjacent cameras 210 can also be helpful for building the 3D model. For example, assuming n cameras capture a scene at substantially the same time, and assuming a normal distribution of the depth error measurement by each camera, the standard deviation (thus the depth error) of the aggregated measurement is reduced by SQRT(n), which is significant for building 3D models of objects…As noted above, the cameras 210 may further include one or more color (visible light) cameras. In circumstances where the color cameras are separate from the depth cameras 210 (e.g., when the depth cameras 210 include only invisible light or IR cameras), the images captured by the color cameras may be applied as textures to the surfaces of the 3D model generated from the depth cameras 210 (The configuration of multiple cameras 210 allows for having n cameras to cover the desired field of view of the foot. Thus, Rafii teaches or suggests having alternate multiple camera number along the front, back and under the foot platform including  depth and color cameras.)]
	Regarding claim 2,  Goonetilleke, Zhilong and Rafii teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Zhilong teaches or suggests wherein at least one of the underfoot and rear scanning assemblies is connected with the rear foot support [See Zhilong: at least Figs. 1-3 and par. 0027-0028, 0034-0040, 0046 regarding The foot scanning device may also use one of the first instep scanning device 31, the second instep scanning device 32, and the sole scanning device 33, and the scanning device is arranged on the load-bearing light transmitting plate 11. See Rafii: Figs. 2B-2C, par. 0083-0087, 0091 regarding As shown in FIGS. 2B and 2C, multiple depth (or depth and color) cameras 210 are placed inside the housing 202 (e.g., mounted to the base 202b, top 202t, and sidewalls 202s) to provide camera views from top, back and under the foot platform. (The back and under the foot cameras are connected with the rear foot support)].  
Regarding claim 5,  Goonetilleke, Zhilong and Rafii teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Goonetilleke teaches or suggests wherein the heel support has heel positioning concavity to facilitate proper placement of a user’s heel on the heel support [See Goonetilleke: at least Figs. 2-17, 20 and par. 0084, 0089 regarding The top portion of the rear platform has a heel seat block 16.  Four semi cylindrical blocks 18 and the shaft 17 comprise a hinge, to perform the tilting operation and, to locate the heel seat block 16 on to the rearfoot base bottom block 19.  The two screws 13 & 14 may be adjusted to adjust the angle of inclination of the platform 3 (more precisely the angle of the upper heel block 16).  The screws 13, 14 also help to fix the heel seat block 16 tightly after the required heel wedge angle is set as shown in FIG. 5.  Other mechanism for adjusting the angle, such as nuts and bolts, height adjustable members, electrical and pneumatic actuators may be used instead of screws, and will be apparent to a person skilled in the art… (Thus, the heel seat block of the rear platform can have different angles of inclination to allow for positioning concavity)].  
Regarding claim 6, Goonetilleke, Zhilong and Rafii teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Further on, Goonetilleke teaches or suggests wherein the heel positioning concavity is disposed at a height equal to or above a heel seat plane of the heel support[See Goonetilleke: at least Figs. 2-17, 20 and par. 0084, 0089-0095,0099 regarding The top portion of the rear platform has a heel seat block 16.  Four semi cylindrical blocks 18 and the shaft 17 comprise a hinge, to perform the tilting operation and, to locate the heel seat block 16 on to the rearfoot base bottom block 19.  The two screws 13 & 14 may be adjusted to adjust the angle of inclination of the platform 3 (more precisely the angle of the upper heel block 16).  The screws 13, 14 also help to fix the heel seat block 16 tightly after the required heel wedge angle is set as shown in FIG. 5.  Other mechanism for adjusting the angle, such as nuts and bolts, height adjustable members, electrical and pneumatic actuators may be used instead of screws, and will be apparent to a person skilled in the art… The apparatus of FIG. 9 allows for measuring footbed shape at discrete levels of heel height, heel seat length, heel wedge angle, and toe spring angle.  In this embodiment, the rear platform 3 comprises three main units, namely; heel seat base 16, middle heel block 23, and bottom heel block 24.  FIG. 10A to FIG. 10E illustrate sample heel seat blocks 16A, 16B, 16C, 16D & 16E with heel wedge angles of 0, 1, 2, 3, and 4 degrees and 45 mm heel seat length respectively. Of course, the seat length of the block 16 can vary and need not be 45 mm FIG. 11 illustrates a heel seat block 16 with a heel seat length of 50 mm, for example.  There are two cylindrical guides 25 fixed to the bottom surface of heel seat block 16, so that the heel seat block 16 can be easily fixed to the middle heel block 23 with the use of its two mating guide holes and fastened with the screws having thumb wheels 26… By selecting an appropriate heel seat block 16 together with a middle heel block 23, the desired angle of inclination of the rear platform (`the heel wedge angle`) can be achieved.  The angle of inclination can be adjusted by swapping the heel seat block or middle heel block for a different one having a different angle.  In this way, a wide range of heel wedge angles can be achieved.  There are two cylindrical guides 27 fixed underneath the middle heel block 23 which slide into mating holes provided in a top surface of the bottom heel block 24…].  
Regarding claim 7,  Goonetilleke, Zhilong and Rafii teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Further on, Goonetilleke teaches or suggests wherein the heel positioning concavity is disposed at a height below a heel seat plane of the heel support[See Goonetilleke: at least Figs. 2-17, 20 and par. 0084, 0089-0095,0099 regarding The top portion of the rear platform has a heel seat block 16.  Four semi cylindrical blocks 18 and the shaft 17 comprise a hinge, to perform the tilting operation and, to locate the heel seat block 16 on to the rearfoot base bottom block 19.  The two screws 13 & 14 may be adjusted to adjust the angle of inclination of the platform 3 (more precisely the angle of the upper heel block 16).  The screws 13, 14 also help to fix the heel seat block 16 tightly after the required heel wedge angle is set as shown in FIG. 5.  Other mechanism for adjusting the angle, such as nuts and bolts, height adjustable members, electrical and pneumatic actuators may be used instead of screws, and will be apparent to a person skilled in the art… The apparatus of FIG. 9 allows for measuring footbed shape at discrete levels of heel height, heel seat length, heel wedge angle, and toe spring angle.  In this embodiment, the rear platform 3 comprises three main units, namely; heel seat base 16, middle heel block 23, and bottom heel block 24.  FIG. 10A to FIG. 10E illustrate sample heel seat blocks 16A, 16B, 16C, 16D & 16E with heel wedge angles of 0, 1, 2, 3, and 4 degrees and 45 mm heel seat length respectively. Of course, the seat length of the block 16 can vary and need not be 45 mm FIG. 11 illustrates a heel seat block 16 with a heel seat length of 50 mm, for example.  There are two cylindrical guides 25 fixed to the bottom surface of heel seat block 16, so that the heel seat block 16 can be easily fixed to the middle heel block 23 with the use of its two mating guide holes and fastened with the screws having thumb wheels 26… By selecting an appropriate heel seat block 16 together with a middle heel block 23, the desired angle of inclination of the rear platform (`the heel wedge angle`) can be achieved.  The angle of inclination can be adjusted by swapping the heel seat block or middle heel block for a different one having a different angle.  In this way, a wide range of heel wedge angles can be achieved.  There are two cylindrical guides 27 fixed underneath the middle heel block 23 which slide into mating holes provided in a top surface of the bottom heel block 24…].  
Regarding claim 13, Goonetilleke, Zhilong and Rafii teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Rafii teach or suggest comprising at least one target to calibrate an appropriate position of at least one scanning assembly with reference to the foot scanner [See Rafii: at least par. 0101-0110 regarding Calibration may be performed in several different ways. A specific target could be used: one or multiple pictures of the target are taken by each pair of cameras, from which the pairwise relative pose is computed using standard calibration procedures…].
Regarding claim 22, Goonetilleke, Zhilong and Rafii teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Rafii teach or suggest wherein the three-dimensional camera scanning system includes at least six cameras[See Rafii: Figs. 2B-2C, par. 0083-0087, 0096-0097 regarding As shown in FIGS. 2B and 2C, multiple depth (or depth and color) cameras 210 are placed inside the housing 202 (e.g., mounted to the base 202b, top 202t, and sidewalls 202s) to provide camera views from top, back and under the foot platform. In some embodiments, the cameras 210 do not have moving parts. The number of cameras 210 depends on the field of view of the cameras used. One design factor in the placement of the cameras is to ensure that the each part of the foot (or feet) is visible by at least one camera (in other words, ensuring sufficient “coverage” of the object), as discussed in more detail below. The cameras 210 may be configured to communicate with a central processing unit 220 of the scanning system, for example, through wired or wireless communications channels such as universal serial bus (USB) or Bluetooth®. Overlap in the fields of view of adjacent cameras 210 can also be helpful for building the 3D model. For example, assuming n cameras capture a scene at substantially the same time, and assuming a normal distribution of the depth error measurement by each camera, the standard deviation (thus the depth error) of the aggregated measurement is reduced by SQRT(n), which is significant for building 3D models of objects…As noted above, the cameras 210 may further include one or more color (visible light) cameras. In circumstances where the color cameras are separate from the depth cameras 210 (e.g., when the depth cameras 210 include only invisible light or IR cameras), the images captured by the color cameras may be applied as textures to the surfaces of the 3D model generated from the depth cameras 210 (The configuration of multiple cameras 210 allows for having n cameras to cover the desired field of view of the foot. Thus, Rafii teaches or suggests having alternate multiple camera number along the front, back and under the foot platform including  depth and color cameras.)]
Regarding claim 23, Goonetilleke, Zhilong and Rafii teach all the limitations of claim 22, and are analyzed as previously discussed with respect to that claim. Further on, Rafii teach or suggest wherein the three-dimensional camera scanning system includes ten to eighteen cameras[See Rafii: Figs. 2B-2C, par. 0083-0087, 0096-0097 regarding As shown in FIGS. 2B and 2C, multiple depth (or depth and color) cameras 210 are placed inside the housing 202 (e.g., mounted to the base 202b, top 202t, and sidewalls 202s) to provide camera views from top, back and under the foot platform. In some embodiments, the cameras 210 do not have moving parts. The number of cameras 210 depends on the field of view of the cameras used. One design factor in the placement of the cameras is to ensure that the each part of the foot (or feet) is visible by at least one camera (in other words, ensuring sufficient “coverage” of the object), as discussed in more detail below. The cameras 210 may be configured to communicate with a central processing unit 220 of the scanning system, for example, through wired or wireless communications channels such as universal serial bus (USB) or Bluetooth®. Overlap in the fields of view of adjacent cameras 210 can also be helpful for building the 3D model. For example, assuming n cameras capture a scene at substantially the same time, and assuming a normal distribution of the depth error measurement by each camera, the standard deviation (thus the depth error) of the aggregated measurement is reduced by SQRT(n), which is significant for building 3D models of objects…As noted above, the cameras 210 may further include one or more color (visible light) cameras. In circumstances where the color cameras are separate from the depth cameras 210 (e.g., when the depth cameras 210 include only invisible light or IR cameras), the images captured by the color cameras may be applied as textures to the surfaces of the 3D model generated from the depth cameras 210 (The configuration of multiple cameras 210 allows for having n cameras to cover the desired field of view of the foot. Thus, Rafii teaches or suggests having alternate multiple camera number along the front, back and under the foot platform including  depth and color cameras.)]. 

11.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over GOONETILLEKE et al.(US 2010/0229422 A1; cited in IDS)(hereinafter Goonetilleke) in view of Zhilong (Machine translation of CN 204635264 U)(hereinafter Zhilong) in further view of Rafii et al. (US 2017/0272728 A1)(hereinafter Rafii) and in further view of Mougin et al.(US 2017/0360298 A1)(hereinafter Mougin).
Regarding claim 3, Goonetilleke, Zhilong and Rafii teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Goonetilleke, Zhilong and Rafii do not explicitly disclose  wherein at least one of the platform and rear foot support has a scanning foot weight sensor.  
However, the use of weight or pressure sensors in foot examination imaging devices was well known in the art at the of the invention was filed as evident from the teaching of Mougin[See at least Figs. 1-15 and par. 0050, 0059, 0071, 0077  regarding the inflation unit 58 can include a pressure sensor 80 (see, e.g., FIG. 3) in fluid communication with the inflatable chamber 32 for measuring the internal pressure in the inflatable chamber 32 which, in an embodiment, can be increased up to 5 kilopascals, although other internal pressure values may be used in other embodiments.  It will be understood that the inflation unit 58 can be embodied using a variety of techniques, equipment and components known to those skilled in the art… in the embodiment of FIGS. 1 to 7, the vertical separation between the suspended membrane 28 and the bottom wall 52 is such that no portion of the foot 24 will impinge on and bear against the bottom wall 52 when the foot 24 is received on the flexible membrane 28 and the pressure inside the inflatable chamber 32 is raised to a value that produces a semi-weight-bearing condition, for example, and without limitation, between 3 and 7 kilopascals…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goonetilleke, Zhilong and Rafii with Mougin teachings by including “wherein at least one of the platform and rear foot support has a scanning foot weight sensor” because this combination has the benefit of providing the foot imaging apparatus with a pressure or weight sensor. 
Regarding claim 11, Goonetilleke, Zhilong, Rafii and Mougin teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, Mougin teaches further comprising a weight sensor for a foot not being scanned to aid in determining the weight force distribution between a user’s foot being scanned and the user’s foot not being scanned [See Mougin: at least Figs. 1-15 and par. 0050, 0059, 0071, 0077, 0079  regarding the inflation unit 58 can include a pressure sensor 80 (see, e.g., FIG. 3) in fluid communication with the inflatable chamber 32 for measuring the internal pressure in the inflatable chamber 32 which, in an embodiment, can be increased up to 5 kilopascals, although other internal pressure values may be used in other embodiments.  It will be understood that the inflation unit 58 can be embodied using a variety of techniques, equipment and components known to those skilled in the art… in the present apparatus 20, when the foot 24 is placed on the flexible membrane 28 and the inflatable chamber 32 is pressurized, the membrane 28 does not become stretched to such an extent that the front portion 38a of the foot 24 impinges on and bears against an underlying solid surface (e.g., the bottom wall 52 of the housing 48 in FIG. 4) while the rear portion 38b of the foot 12 remains suspended.  Indeed, if the front portion 38a of the foot were to abut against the bottom wall 52 of the housing 48 during the image acquisition process, the resulting deformation of the front portion 38a of the foot 24 would create a full-weight-bearing condition and improper deformation of the overall plantar surface 22, which could in turn negatively affect the reliability of the acquired image data.  Hence, in the embodiment of FIGS. 1 to 7, the vertical separation between the suspended membrane 28 and the bottom wall 52 is such that no portion of the foot 24 will impinge on and bear against the bottom wall 52 when the foot 24 is received on the flexible membrane 28 and the pressure inside the inflatable chamber 32 is raised to a value that produces a semi-weight-bearing condition, for example, and without limitation, between 3 and 7 kilopascals…(A semi-weight-bearing state is the state that is desirable to achieve for the foot imager to perform 3D image acquisition procedure. That is a proper weight-force distribution is achieved for the foot to be scanned)].

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over GOONETILLEKE et al.(US 2010/0229422 A1; cited in IDS)(hereinafter Goonetilleke) in view of Zhilong (Machine translation of CN 204635264 U)(hereinafter Zhilong) in further view of Rafii et al. (US 2017/0272728 A1)(hereinafter Rafii) and in further view of Mougin et al.(US 2017/0360298 A1)(hereinafter Mougin) and in further view of Martindale et al.(US 2008/0114269 A1)(hereinafter Martindale).
Regarding claim 4, Goonetilleke, Zhilong, Rafii and Mougin teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. 
Goonetilleke, Zhilong, Rafii and Mougin do not explicitly disclose wherein the platform and rear foot support both include scanning weight sensors. Mougin discloses a weight sensor for the platform [See Mougin: at least Figs. 1-15 and par. 0050, 0059, 0071, 0077  regarding the inflation unit 58 can include a pressure sensor 80 (see, e.g., FIG. 3) in fluid communication with the inflatable chamber 32 for measuring the internal pressure in the inflatable chamber 32 which, in an embodiment, can be increased up to 5 kilopascals, although other internal pressure values may be used in other embodiments.].
However, providing a rear foot sensor was well known in the art at the time of the invention was filed as evident from the teaching of Martindale[See Martindale: par. 0017 regarding The forgoing method may further include a step of providing force sensors to determine weight distribution in the area of the foot corresponding to the metatarsal bones while allowing displacement of the rear foot bone complex. In the foregoing embodiment, the force sensors may include a signaling device to indicate a neutral position of the foot; a pronation position of a foot; a supination position of a foot; and/or a signaling device to indicate weight bearing from at least one metatarsal bone.]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goonetilleke, Zhilong, Rafii and Mougin with Martindale teachings by including “wherein the platform and rear foot support both include scanning weight sensors” because this combination has the benefit of providing the a weight sensor for the rear foot area.

13.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over GOONETILLEKE et al.(US 2010/0229422 A1; cited in IDS)(hereinafter Goonetilleke) in view of Zhilong (Machine translation of CN 204635264 U)(hereinafter Zhilong) in further view of Rafii et al. (US 2017/0272728 A1)(hereinafter Rafii) and in further view of WATTS et al.(US 2019/0209093 A1)(hereinafter Watts).
Regarding claim 9, Goonetilleke, Zhilong  and Rafii teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Goonetilleke, Zhilong  and Rafii do not explicitly disclose wherein the heel support is automatically adjustable.  
	However, providing automated adjustments for the heel support in foot examination imaging devices was well known in the art at the of the invention was filed as evident from the teaching of Watts[See Watts: at least Figs. 1-13B, 18-19 and par. 0007-0012, 0136-0139, 0184-0185, 0196  regarding foot imaging apparatus includes a support structure and a flexible membrane suspended from the support structure and configured to receive a foot thereon.  The apparatus further includes a monitoring unit for monitoring a monitored region in order to evaluate a positioning of the foot on the flexible membrane. The support structure 26 includes a peripheral frame 54 that encloses an opening 56 formed through the top wall 46 of the housing 44.  The flexible membrane 28 is affixed to the peripheral frame 54 in a way such as to extend across and optionally hermetically seal the opening 56.  When the opening 56 is hermetically sealed, the flexible membrane 28 and the housing 44 can together define and enclose an inflatable chamber 58... the method 100 can include a step 118 of adjusting the positioning of the foot on the flexible membrane, followed by a step of iteratively repeating the monitoring 106, analyzing 112 and adjusting 118 steps until the positioning of the foot on the membrane is correct.  In some implementations, the adjusting step can include one or more of the following: (i) displacing the foot on the membrane; (ii) increasing or decreasing the pressure in the inflatable chamber (manually or automatically); (iii) adjusting the downwardly directed force on the foot when the foot is received on the flexible membrane; and (iv) applying a compressive load on the flexible membrane along a peripheral portion of the forefoot-receiving region…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Goonetilleke, Zhilong  and Rafii with Watts teachings by including “wherein the heel support is automatically adjustable” because this combination has the benefit of providing the foot imaging apparatus with automatic operations to adjust the heel support to position the foot for imaging [Please refer to Watts: at least Figs. 1-13B, 18-19 and par. 0007-0012, 0136-0139, 0184-0185, 0196 ].
Regarding claim 10, Goonetilleke, Zhilong, Rafii and Watts teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Watts teaches wherein the heel support is adjustable as a function of a variable selected from the group consisting of shoe length size, shoe width size, designated shoe material, shoe wearer total weight, weight force on the platform, weight force on the rear foot support, ratio of weight force on platform versus weight force on the rear foot support, heel height of the rear foot support, heel support positioning concavity, and heel support positioning concavity in relationship to a heel seat plane [See Watts: at least Figs. 1-13B, 18-19 and par. 0007-0012, 0136-0139, 0184-0185, 0193, 0196  regarding foot imaging apparatus includes a support structure and a flexible membrane suspended from the support structure and configured to receive a foot thereon.  The apparatus further includes a monitoring unit for monitoring a monitored region in order to evaluate a positioning of the foot on the flexible membrane. The support structure 26 includes a peripheral frame 54 that encloses an opening 56 formed through the top wall 46 of the housing 44.  The flexible membrane 28 is affixed to the peripheral frame 54 in a way such as to extend across and optionally hermetically seal the opening 56.  When the opening 56 is hermetically sealed, the flexible membrane 28 and the housing 44 can together define and enclose an inflatable chamber 58... the method 100 can include a step 118 of adjusting the positioning of the foot on the flexible membrane, followed by a step of iteratively repeating the monitoring 106, analyzing 112 and adjusting 118 steps until the positioning of the foot on the membrane is correct.  In some implementations, the adjusting step can include one or more of the following: (i) displacing the foot on the membrane; (ii) increasing or decreasing the pressure in the inflatable chamber (manually or automatically); (iii) adjusting the downwardly directed force on the foot when the foot is received on the flexible membrane; and (iv) applying a compressive load on the flexible membrane along a peripheral portion of the forefoot-receiving region… As mentioned above, achieving proper foot positioning (e.g., in a semi-weight-bearing state) can be difficult in practice as the foot, notably the shape of the forefoot, is generally not readily visible to the operator during the foot positioning and image capture process.  To this end, the method 100 of FIG. 18 includes a step 106 of monitoring a positioning of the foot on the membrane, the monitoring including acquiring a monitoring image indicative of or containing information about the positioning of the foot on the membrane…].

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ana Picon-Feliciano/Examiner, Art Unit 2482  

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482